Exhibit 10.30
exhibit1030altontrans_image1.jpg [exhibit1030altontrans_image1.jpg]




Delivery Date: July 15, 2019


Gregg H. Alton

Re:     Transition Services and General Release Agreement
Dear Gregg:
This Transition Services and General Release Agreement (this “Transition
Agreement”), which provides for a Supplemental Release (together with the
general release herein, the “Releases,” and this Transition Agreement and the
Supplemental Release together shall be referred to as the “Agreement”), confirms
the terms and conditions of your separation of employment with Gilead Sciences,
Inc. (the “Company”), as well as the benefits the Company will provide to you in
exchange for your consent to be bound by the terms of this Agreement and your
execution of the Releases under and in accordance with the Gilead Sciences, Inc.
Retention Program for Executive Officers (the “Retention Program”), which
references certain provisions of the Gilead Sciences, Inc. Severance Plan (as
amended from time to time, the “Plan”). If you agree to the terms of this
Agreement, please sign above your name at the bottom of the last page prior to
the expiration date set forth below. Regardless of whether or not you accept
this Agreement, you will receive all earned but unpaid compensation, including
the value of any accrued but unused vacation time, in your final paycheck.


TRANSITION SERVICES AND GENERAL RELEASE AGREEMENT
In exchange for the terms, conditions and releases set forth below, you and the
Company agree as follows:
1.Employment Transition and Separation.
(a)    You acknowledge and agree that you will continue to serve as a full-time,
active employee of the Company through October 4, 2019 (the “Transition Date”).
You will serve as a non-executive, part-time employee in the role of senior
advisor to the Company from the Transition Date through January 3, 2020, (your
“Separation Date”), and your employment relationship with the Company will
terminate effective as of the Separation Date. For the avoidance of doubt, such
termination of employment on the Separation Date will be a “Qualified
Termination” under the Retention Program. After the Separation Date, you will
not perform any further job duties for the Company or render services to the
Company in any other capacity except as provided in Paragraph 16 below.
Accordingly, on the Separation Date, you shall incur a “separation from service”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code” and such section “Section 409A”). Notwithstanding the foregoing, the
Company may terminate your employment at any time prior to the Separation Date
for Cause (as defined in the Retention Program), in which case you shall not be
entitled to the Retention Program Benefit set forth in Paragraph 2 below.


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 2 of 14




(b)    From the date hereof through the Separation Date, (i) you shall, in good
faith, perform such customary and transitional duties as are reasonably
requested by the Company’s Chief Executive Officer and (ii) except as set forth
below, you shall continue to be eligible to participate in the Company’s
employee benefit plans and programs in which you participate as of the date
hereof.
(c)    From the date hereof through the Transition Date you shall continue to be
paid your annual base salary at the rate in effect as of the date hereof. From
the Transition Date through the Separation Date (the “Transition Period”), it is
anticipated and expected that you will provide services to the Company for
twenty (20) hours per week, as reasonably requested by the Company’s Chief
Executive Officer, and, accordingly during the Transition Period, you will be
paid fifty percent (50%) of your base salary at the annualized rate in effect as
of the date hereof. In the event the services reasonably requested by the
Company’s Chief Executive Officer during the Transition Period require you to
provide services for more than twenty hours per week and you agree to provide
such excess services, then the Company will pay you a per diem amount equal to
one additional day’s salary for each additional day on which such requested
services are provided. 
(d)    You will be eligible to receive a 2019 annual bonus based on actual
performance and paid at the time such bonuses are paid to other Company
executives (and in all events by March 15, 2020) based on your current target
bonus amount of 100% of base salary and the actual salary amounts paid to you
through December 31, 2019, including, for the avoidance of doubt, any salary
paid for the Transition Period.  You will not be eligible to participate in any
additional bonus or incentive compensation arrangements after the Transition
Date.
2.    Retention Program Benefit. If you (i) sign, timely deliver, and do not
revoke this Transition Agreement as described in Paragraph 21 and (ii) sign and
timely deliver the Supplemental Release in the form set forth as Attachment A
hereto (the “Supplemental Release”) within twenty-one (21) days following the
Separation Date and do not subsequently revoke the Supplemental Release within
the time period set forth therein, the Company will provide you with the
following benefits (collectively, the “Retention Program Benefit”) pursuant to,
and subject to the terms and conditions contained in, this Agreement and the
Retention Program:
(a)    A lump sum cash payment, less all applicable withholdings and standard
deductions, (the “Retention Bonus Payment”) equal to the amount (if any) that
you would have received on the Second Vesting Date (as defined in the Retention
Program) under Section 1 of the Retention Program had you remained employed by
the Company through the Second Vesting Date. The Retention Bonus Payment (if
any) will be paid in a lump-sum within the sixty (60)-day period following the
Second Vesting Date and will be included on an applicable W-2 Form issued by the
Company.
(b)    Cash payments (the “Severance Payment”) equal to the equivalent of
(i) twenty-four (24) months of your current regular base pay for regularly
scheduled work hours (for a total pre-tax amount of $2,130,000), plus (ii) 1.0
times the average of the actual bonuses earned by you under the Company’s annual
bonus plan for the three fiscal years immediately preceding the year in which
the Separation Date occurs, less (iii) all applicable withholdings and


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 3 of 14




standard deductions. The Severance Payment will be paid in a series of
successive equal periodic installments over a period of twenty-four (24) months.
The first such installment will be paid within the sixty (60)-day period
following the Separation Date. Each subsequent installment will be paid on a
successive basis thereafter on each regularly-scheduled pay date for the
Company’s salaried employees. The Severance Payment amount will be included on
an applicable W-2 Form issued by the Company.
(c)    A lump sum cash payment equal to the costs of your health care
continuation coverage as if you were electing coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (COBRA) for eighteen (18)
months (the “Lump Sum Health Care Payment”), less all applicable withholdings
and standard deductions. Please note that if you are not a participant in the
Company’s group health care plan as of your Separation Date, you will not be
eligible for the Lump Sum Health Care Payment. The Lump Sum Health Care Payment,
if applicable, will be paid within the sixty (60)-day period following the
Separation Date. The Lump Sum Health Care Payment amount will be included on an
applicable W-2 Form issued by the Company.
(d)    Reasonable professional outplacement services as determined by the
Company for a period of six (6) consecutive months (“Outplacement Services”),
provided you elect to begin the Outplacement Services within thirty (30) days
after either the Separation Date or the Effective Date of the Supplemental
Release, whichever is later.
(e)    The equity awards that you hold on the Separation Date will be treated as
follows:
(i)    Pursuant to the Retention Program, any unvested stock options granted to
you prior to January 1, 2019 and outstanding immediately prior to the Separation
Date will continue to vest pursuant to the original vesting schedule(s)
applicable to the award(s) for an additional twelve (12) months following the
Separation Date. Likewise, each vested option that you hold (including any
option that vests during the twelve (12)-month period following the Separation
Date) will remain exercisable through the date that is twelve (12) months
following the Separation Date, and thereafter will remain exercisable as set
forth in the applicable stock option agreement as if your cessation of service
occurred on the date that is twelve (12) months after the Separation Date.
Notwithstanding the foregoing, in no event will an option be exercisable after
the date that is specified in the stock option agreement as the maximum term of
that option (the “Expiration Date”).
(ii)    Pursuant to the qualifying retirement provisions of such grants, the
stock options granted to you on and after January 1, 2019, will continue to vest
in accordance with the terms thereof until fully vested. As set forth in the
applicable grant agreements, such options will remain exercisable through the
close of business on the last business day prior to the expiration of the five
(5)-year period following the Separation Date. In addition, any such option that
vests during the twelve (12)-month period following the Separation Date will
remain exercisable with such five (5)-year period running from the date that is
twelve (12) months after the Separation Date.


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 4 of 14




(iii)    Pursuant to the qualifying retirement provisions of such grants, all of
your unvested restricted stock units outstanding immediately prior to the
Separation Date (other than performance stock units, which are addressed below),
will continue to vest in accordance with the terms thereof until fully vested.
(iv)    Your 2017 performance stock units (PSUs) will remain outstanding through
the end of the applicable performance period, and you will vest in all of the
PSUs earned under such award, as certified for the applicable performance period
based on the actual level at which the applicable performance metrics are
attained.
(v)    Pursuant to the Retention Program, your 2018 PSUs will remain outstanding
through the end of the applicable performance period, and you will vest in all
of the PSUs earned under such award, as a result of crediting 12 months (up to
the maximum number of months in the applicable Vesting Period) to the number of
months (rounded to the nearest whole month) you were employed during the
applicable Vesting Period (as defined in the Retention Program).
(vi)    Pursuant to the Retention Program, your 2019 PSUs will remain
outstanding through the end of the applicable performance period, and you will
vest in a pro-rated portion of the PSUs earned, as certified for the applicable
performance period based on the actual level at which the applicable performance
metrics are attained. The pro-rated portion will be calculated by multiplying
(a) the total number of PSUs that otherwise would have been earned based on the
certified performance attainment by (b) a fraction, the numerator of which is
the sum of the number of months (rounded to the nearest whole month) you were
employed during the applicable Vesting Period (as defined in the Retention
Program) plus 12 months (up to the maximum number of months in the applicable
Vesting Period), and the denominator of which is the number of months in the
applicable Vesting Period.
(f)    Notwithstanding any provision to the contrary, no Retention Program
Benefit (or component thereof) that is deemed to constitute “nonqualified
deferred compensation” within the meaning of and subject to Section 409A shall
be paid until the earlier of (i) the first day of the seventh (7th) month
following the Separation Date or (ii) the date of your death, if you are deemed
at the Separation Date to be a Specified Employee and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this Paragraph 2(f), whether they were otherwise
payable in installments or a lump sum, shall be paid to you in a lump sum, and
any remaining Retention Program Benefit shall be paid in accordance with the
schedule described above.
3.    Repayment Obligations. In the event you receive payment under this
Agreement in excess of the Retention Program Benefit to which you are entitled
under the Plan and Retention Program, you agree to repay the applicable excess
amounts to the Company. In the event that you breach your obligations set forth
herein (including under Paragraphs 12, 16 and 17), you agree to repay the
Retention Program Benefit to the Company within sixty (60) days following your
receipt of the Company’s notification requesting such repayment. Notice shall be
deemed effective upon


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 5 of 14




receipt if made by personal delivery or upon deposit if sent by overnight
courier or the U.S. Postal Service.
4.    Cessation of Company Benefits. Your eligibility to participate in the
Company’s employee benefit plans and programs, such as the Company’s 401K plan,
short and long term disability insurance, life insurance, the employee stock
purchase plan, and vacation vesting, is governed by the terms of applicable
benefits plans and programs, and will cease in accordance with those terms. If
you participate in the Company’s group health insurance, your health insurance
benefits will cease on the last day of the month in which your Separation Date
falls, subject to your right to continue health insurance for you and any
eligible dependents under COBRA or other applicable law should you be eligible
to and make a timely election to do so. All of your other benefits will end on
your Separation Date.
5.    Entire Consideration. You agree and acknowledge that the Retention Program
Benefit constitutes compensation that you would not otherwise be entitled to
receive, now or in the future, and constitutes valuable consideration for the
promises set forth in this Agreement. You agree that the Retention Program
Benefit will constitute the entire amount of monetary consideration provided to
you under this Agreement and you will not seek from the Company or the Releasees
(as defined below) any further compensation or other consideration for any other
claimed obligation, entitlement, damage, cost, or attorneys’ fees in connection
with the matters encompassed by this Agreement. You expressly acknowledge that
you have not asserted against any Releasee any allegation or claim related to
sexual harassment or sexual abuse, and therefore, you represent that no portion
of the Retention Program Benefit is provided to you in settlement or payment for
any such allegation or claim.
6.    Release of Claims. In consideration of the promises and commitments
undertaken herein by the Company, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, you, on behalf of
yourself, your agents, heirs, executors, successors and assigns, hereby release,
discharge, and covenant not to sue the Company, including its parents,
subsidiaries, affiliates, partners, trustees, members, owners, labor
contractors, staffing agencies, and related companies, and all of its and their
respective past and present employees, directors, officers, shareholders,
attorneys, representatives, insurers, agents, successors, predecessors and
assignees, (individually and collectively the “Releasees”)with respect to any
and all actions, causes of action, suits, liabilities, claims, and demands
whatsoever (upon any legal or equitable theory, whether contractual, in tort,
common law, statutory, federal, state, local or otherwise), and each of them,
whether known or unknown, from the beginning of time up to and including the
date you sign this Transition Agreement. The parties intend this release to be
general and comprehensive in nature and to release all claims and potential
claims against the Releasees to the maximum extent permitted at law. Claims
being released include specifically by way of description, but not by way of
limitation, any and all claims:
(a)    arising out of or in any way related to your employment with the Company
or any Releasee, including without limitation claims under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the
Civil Rights Act of 1991, the Pregnancy Discrimination Act, the Equal Pay Act of
1973, the Rehabilitation Act of 1973, 42 U.S.C. § 1981,


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 6 of 14




the Americans with Disabilities Act, the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act of 1990, the Equal Pay
Act of 1963, the California Fair Employment and Housing Act, the Pregnancy
Disability Leave law, the Family and Medical Leave Act, the California Family
Rights Act, the Healthy Workplace Healthy Family Act of 2014, the Employee
Retirement Income Security Act, as amended, COBRA, the Occupational Safety and
Health Act, the Immigration Reform and Control Act, the Worker Adjustment and
Retraining Notification Act of 1988, the Health Insurance Portability and
Accountability Act of 1996, the National Labor Relations Act of 1935, the Fair
Labor Standards Act, the California Labor Code, the Private Attorneys’ General
Act (Labor Code§ 2698 et seq.), any Wage Orders issued by the California
Industrial Welfare Commission, the California Business and Professionals Code,
and any similar laws or regulations of any state, local, or federal governmental
entity;
(b)    arising out of or in any way related to any federal, state, or local law
prohibiting bullying, harassment, retaliation, wrongful termination, or
discrimination on any basis, including on the basis of age, sex, gender, race,
color, religion, disability, medical condition, genetic information, pregnancy,
sexual orientation, national origin, marital status, military or veteran status,
citizenship, or for exercising any legal rights or otherwise engaging in any
protected or concerted activity;
(c)    for breach of contract (express or implied), breach of promise, wrongful
discharge, unjust dismissal, retaliation, whistleblowing, breach of fiduciary
duty, breach of implied covenant of good faith and fair dealing, defamation,
wrongful denial of benefits, intentional and negligent infliction of emotional
distress, negligence, and any intentional torts;
(d)    arising out of or in any way related to the Plan or the Retention Program
or any restricted stock unit agreement(s), stock option agreement(s) or other
equity award agreement(s) previously signed by you;
(e)    for any alleged unpaid wages due, as to which you have considered and
agree that there is a good-faith dispute as to whether such wages are due, and,
based on this good-faith dispute, you release and waive any and all claims
regarding any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in this Agreement;
and
(f)    for any remedies available at law or in equity, including damages,
penalties, restitution, liens, injunctive relief, or the recovery of attorneys’
fees, costs, or expert witness fees.


The only claims that you are not releasing under this Transition Agreement are
(i) claims for payment under this Transition Agreement, (ii) claims for vested
benefits (including rights under equity awards), (iii) rights to coverage under
indemnification agreements or policies or directors and officers liability
insurance; and (iv) claims you may have for violation of any federal, state or
local law that, by operation of law, are not waivable, including but not limited
to unemployment, state disability, and California Labor Code Section 2802. With
regard to Labor Code Section 2802 or similar law of any other state, you
represent and warrant that you have been reimbursed all business expenses and
other expenditures incurred in direct consequence of your duties for the
Company.


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 7 of 14




This release of claims does not prevent you or the Company or any Releasee from
seeking a binding determination as to the validity of this Agreement or bringing
an action in arbitration to enforce this Agreement.
7.    Waiver of Unknown Claims. You expressly waive any and all rights or
benefits conferred by the provisions of Section 1542 of the California Civil
Code or similar law of any other state, and consent that this Transition
Agreement shall be given full force and effect according to each and all of its
express terms and conditions, including those relating to unknown and
unsuspected claims, demands and causes of actions, if any. Section 1542 of the
Civil Code states:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You acknowledge that you may later discover claims or facts in addition to or
different to those which you now know or believe to exist with respect to the
subject matter of this Agreement and which, if known or suspected at the time of
executing this Transition Agreement, may have materially affected this
settlement. Nevertheless, you waive any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.
8.    Covenant Not to Sue. As to any claim released under the Releases, you
specifically agree and acknowledge that: (a) such claims, including those you
have or might have pertaining to your employment with any Releasee, or
separation of employment from any Releasee, or pertaining to any Releasee’s
employment practices arising under any municipal, state, or federal law, are
completely released; and (b) you have not filed or initiated any complaints,
charges, claims, or causes of action against any Releasee with any municipal,
state, or federal government agency or court directly or indirectly related to
your employment with Company, which includes, for the sake of clarity, claims of
sexual assault, or workplace harassment or discrimination based on sex, or
failure to prevent an act of workplace harassment or discrimination based on
sex, or an act of retaliation against a person for reporting harassment or
discrimination based on sex. You agree not to reargue, reinstitute, refile,
appeal, renew, or seek reconsideration or any kind of judicial review of any of
the claims released under this Agreement in any court or other legal forum
whatsoever, nor shall any other court actions, suits, appeals or other legal
proceedings of any type be pursued or filed that are connected in any fashion to
your employment with the Company or to your separation from employment. For the
sake of clarity, this covenant not to sue does not prevent you from seeking a
binding determination as to the validity of this Agreement or from engaging in
any protected activity described in Paragraph 9, nor does it cover any claim not
released under the Releases.
9.    Protected Activity. Nothing in this Agreement shall be construed to
prohibit you from engaging in any protected or concerted activity, or filing a
complaint or charge with, or participating in any investigation or proceeding
conducted by, or providing information to or otherwise assisting the Equal
Employment Opportunity Commission, Department of Fair Employment and Housing,
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state, or local


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 8 of 14




governmental agency or commission (“Government Agencies”). By signing this
Agreement you agree to waive your right to recover individual relief based on
any claims asserted in such a complaint or charge; provided, however, that
nothing in this Agreement limits your right to receive an award for information
you provide to any Government Agencies that are authorized to provide monetary
or other awards to eligible individuals who come forward with information that
leads to an agency enforcement action. You further understand that this
Agreement does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any of the Government Agencies, including providing documents or
other information, without notice to the Company, nor does it limit your ability
to disclose factual information relating to a claim filed in a civil action or a
complaint filed in an administrative action regarding sexual assault, or
workplace harassment or discrimination based on sex, or failure to prevent an
act of workplace harassment or discrimination based on sex, or an act of
retaliation against a person for reporting harassment or discrimination based on
sex. Should any charge or action be filed on your behalf involving claims
released by the Releases, you agree to promptly inform the relevant agency,
court, or arbitral forum that any individual claims you might otherwise have had
have been released.
10.    No Admission of Liability. Neither this Agreement, nor anything contained
in it, shall constitute or shall be used or construed as an admission or as
evidence of any liability or wrongdoing. Neither this Agreement, nor anything
contained in it, shall be introduced in any proceeding except to enforce this
Agreement or to defend against any claim relating to the subject matter of the
release contained herein or as required by court order, subpoena or other legal
process, and such introduction under these exceptions shall be pursuant to an
appropriate order protecting its confidentiality.
11.    Confidentiality. Intentionally omitted.
12.    Non-Solicitation of Employees. You agree not to interfere with the
Company’s business by soliciting, or causing or encouraging another person to
solicit, any employee of the Company to terminate or cease his or her employment
with the Company for a period from the date hereof through twelve (12) months
after either your Separation Date or the Effective Date of the Supplemental
Release, whichever is later, provided that general solicitation through a public
medium not directly or indirectly targeted at employees of the Company shall not
be considered a breach of this Paragraph 12.
13.     Governing Law and Venue. The rights and obligations of you and the
Company will be construed and enforced in accordance with, and will be governed
by, the laws of the State of California, without regard to principles of
conflict of laws. Any dispute or claim arising out of or in connection with this
Agreement or relating in any way to your employment, including any dispute
regarding the enforceability, interpretation, construction or breach of this
Agreement, will be resolved exclusively by binding arbitration in accordance
with the then-applicable JAMS rules, policies, and/or procedures for
employment-related disputes provided, however, that any claims, which by law may
not be submitted to arbitration are not covered by this arbitration provision.
This means that both you and the Company give up the right to have any dispute
decided in court by a jury; instead, a neutral arbitrator whose decision is
final and binding will


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 9 of 14




resolve it, subject to judicial review as provided by law. Furthermore, any such
dispute or claim shall be brought in an individual capacity, and not as a
plaintiff or class member in any purported or actual class or collective action
proceeding except where applicable law prohibits a class or collective action
waiver. A copy of the JAMS Employment Arbitration Rules and Procedures can be
found online at www.jamsadr.com/rules-employment-arbitration/. There will be one
arbitrator appointed in accordance with said rules. The arbitrator will conduct
any arbitration consistent with the rules. The arbitrator will have the
authority to determine the arbitrability of any dispute between the parties. The
arbitrator will have the authority to award attorneys’ fees to the prevailing
party pursuant to statute or this Agreement as described below in Paragraph 24.
If there is a dispute as to who is the prevailing party in the arbitration, the
arbitrator will decide this issue. The Federal Arbitration Act shall govern the
enforceability of this arbitration agreement.
14.    Confidentiality Agreement. You acknowledge that you signed an Employee
Confidential Information and Invention Assignment Agreement (“CIIA”) in
connection with your employment with the Company, and that your obligations to
protect the Company’s confidential and proprietary information, and prevent the
disclosure of any such information in your possession, are continuing and
survive the termination of your employment with the Company. Notwithstanding any
provisions in this Agreement or the CIIA related to the unauthorized use or
disclosure of trade secrets, you are hereby notified that, pursuant to the
Defend Trade Secrets Act of 2016, you cannot be held criminally or civilly
liable under any Federal or State trade secret law or this Agreement for the
disclosure of a trade secret that is made (i) in confidence to a Federal, State,
or local government official, either directly or indirectly, or to an attorney;
and (ii) solely for the purpose of reporting or investigating a suspected
violation of law. You also may not be held so liable for such disclosures made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, individuals who file a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
15.    Neutral Reference. The Company agrees that if it is asked for a
reference, it will respond that pursuant to Company policy, the Company can only
provide your name, your position, the dates of your employment and, with written
authorization from you, your salary and will provide only such information in
response to a request for a reference. Such inquiries should be directed to HR
Answer at 650-522-5511 or e-mail HR.Answer@gilead.com.
16.        Cooperation. You agree to provide reasonable information when
requested by the Company about subjects you worked on during your employment.
You further agree to cooperate fully with the Company to facilitate an orderly
transition of your job responsibilities to person(s) designated by the Company.
You agree that, as requested by the Company or its counsel, you will fully
cooperate with the Company and its counsel in any formal or informal inquiry,
investigation, disciplinary or other proceeding initiated by any government
agency. You further agree to fully cooperate with the Company and its counsel in
both the pursuit or prosecution of any claim or right the Company may hold
against others for damages or relief and in defending the Company against any
pending or future claims, complaints or actions brought against the Company,
including but


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 10 of 14




not limited to regulatory actions, administrative proceedings, arbitration
claims or lawsuits, as well as any independent investigations by the Board of
Directors of the Company (“Board”) in conjunction with a stockholder demand. In
this regard, you agree that you will promptly provide all information or
documents you may possess relevant to the subject matter of any inquiry, and
that you will testify truthfully and with complete candor in connection with any
such matter. Nothing in this Agreement shall require you to act in an unlawful
manner. You agree that the Retention Program Benefit you receive pursuant to
this Agreement is intended to fully compensate you for any services you perform
pursuant to this Paragraph, and that you will not be entitled to any fee or
additional compensation for your services.
17.    Non-Disparagement. Other than in connection with filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or other
comparable federal, state, or local governmental agency or commission, under a
valid subpoena or court order to do so, or when constituting protected activity
described in Paragraph 9, you will not criticize, denigrate, or otherwise
disparage the Company, or any other Releasee, or any of their products,
processes, policies, practices, standards of business conduct, or areas of
research, or counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company or any Releasee.
18.    Integration and Amendment. This Agreement, including the Releases,
collectively, constitute and contain the entire agreement and understanding
between the parties concerning the subject matters specifically addressed
herein, including but not limited to eligibility for and payment of severance or
separation benefits, and supersede and replace all prior negotiations and all
agreements proposed or otherwise, whether written or oral. This Agreement,
however, does not modify, amend or supersede written Company agreements that are
consistent with enforceable provisions of this Agreement, and any other
agreements regarding intellectual property, invention assignment and
confidentiality, including but not limited to any confidentiality agreements or
stock option agreement(s) or other equity award agreement(s) previously signed
by you. Any such CIIA or stock option or equity award agreement(s) are herein
incorporated by reference and remain fully enforceable as part of this
integrated document, as amended by this Agreement. Except for any changes that
the Company may make with respect to Section 409A as set forth in Paragraph 23
of this Transition Agreement, this Agreement can only be changed or modified by
another written agreement signed by you and an authorized executive officer of
the Company.
19.    Severability. If any provision of this Agreement or the application
thereof is held invalid, such invalidation will not affect other provisions or
applications of this Agreement and to this end, the provisions of this Agreement
are declared to be severable.
20.    Execution and Copies. This Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic, PDF, and facsimiled copies of signed counterparts may be used in
lieu of the originals for any purpose.
21.    Knowing and Voluntary Agreement. You expressly recognize and agree that,
by entering into this Agreement, you are waiving any and all rights or claims
that you may have arising under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 11 of 14




Protection Act of 1990, which have arisen on or before the date you execute this
Agreement. By your signature below, you understand and agree that:
(a)    To accept this Transition Agreement, you must sign, date, and return this
Transition Agreement to the Company’s Executive Vice President and General
Counsel at the address set forth below by 5:00 p.m. on August 5, 2019, which is
at least twenty-one (21) full calendar days from the Delivery Date. You have
twenty-one (21) full calendar days within which to consider this Transition
Agreement before executing it. You are free to sign this Transition Agreement in
less than least twenty-one (21) days if you wish but you understand that if you
take fewer than least twenty-one (21) days to review and sign this Transition
Agreement, you knowingly and voluntarily waive your right to review for the full
least twenty-one (21)-day period. Once you have accepted, signed, and dated,
this Transition Agreement, please return it to the Company’s Executive Vice
President and General Counsel at the address below:


Brett A. Pletcher
Executive Vice President and General Counsel
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Brett.Pletcher@gilead.com
(b)    Unless more time is required by applicable law or as set forth below, you
have seven (7) calendar days within which to revoke this Transition Agreement
after it is executed by you (the “Revocation Period”). Any such revocation shall
be in writing and shall be sent by certified mail to:


Brett A. Pletcher
Executive Vice President and General Counsel
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Your written revocation must be postmarked on or before the end of the seventh
(7th) day after you initially signed the Agreement, provided, however, that the
expiration of the Revocation Period and deadline to submit your written
revocation will be extended to the next business day after such Revocation
Period expires should the 7th day fall on a Saturday, Sunday, or holiday
recognized by the U.S. Postal Service, or if a revocation period longer than
seven (7) calendar days is required under applicable law. If you revoke this
Transition Agreement and/or the Supplemental Release, your employment
termination on the Separation Date will remain in effect; however, you will not
be entitled to the Retention Program Benefit provided under the Retention
Program as described in this Agreement.
(c)    You have carefully read and fully understand all of the provisions of
this Agreement and are hereby advised to consult with legal counsel.


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 12 of 14




(d)    You are, through this Agreement, releasing the Company from any and all
claims you may have against the Company consistent with the terms of this
Agreement; provided, however, that you understand that rights or claims that may
arise after the date of signing are not waived.
(e)    You knowingly and voluntarily agree to all of the terms set forth in this
Agreement.
(f)    You knowingly and voluntarily intend to be legally bound by the terms set
forth in this Agreement.
(g)    If you revoke either of the Releases, the provisions of Paragraph 2 of
this Transition Agreement shall not be effective or enforceable. Regardless of
whether you revoke the Releases in the time periods specified therein, the
Transition Agreement as it relates to all matters other than the Releases shall
become effective on the date you sign it.
22.    Return of Property. On or before the Separation Date, and as a condition
precedent to your receipt of the Retention Program Benefit, you will return to
the Company any and all Company property, including, but not limited to,
documents (in whatever paper or electronic form they exist), things relating to
the business of the Company or containing confidential information and all
intellectual, electronic and physical property belonging to the Company that is
in your possession or control, including but not limited to any Company
computer, laptop, cell phone, tablet, office keys, credit card, entry cards, and
identification badges.
23.        Deferred Compensation Tax Consequences. All payments and benefits
described in this Agreement are intended to comply with the requirements of
Section 409A or an exemption therefrom; provided, however, that the Company does
not warrant or guarantee such compliance. Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Agreement be
accelerated or subject to a further deferral except as permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A. You
shall not have any right to make any election regarding the time or form of any
payment due under the terms of this Agreement. In the event that any change to
this Agreement or any additional terms are required to comply with Section 409A
(or an exemption therefrom), the parties shall cooperate and use reasonable
efforts to modify the terms of this Agreement to comply with Section 409A while
preserving the economic benefits hereunder to the extent possible. Furthermore,
neither the Company nor its counsel has made any representations regarding the
taxability of the monetary consideration to be made by the Company pursuant to
this Agreement. You understand and expressly agree that in the event any income
or other taxes, including any interest and/or penalties, are determined to be
owed by you on any portion of the payments made hereunder, you are solely
responsible for the payment of such amounts, and you agree that you shall fully
indemnify the Company for any taxes, penalties, interests, fees, costs and other
damages incurred or paid by the Company related to the taxability of the
payments made hereunder. The Company agrees to notify you within a reasonable
time period regarding any payments sought from it for such alleged taxes,
penalties, interest, fees, costs and/or other damages related to the taxability
of payments made by it pursuant to this Agreement so that you will have a
reasonable opportunity to defend against such claims.


    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 13 of 14




24.    Attorneys’ Fees and Costs. In the event that either the Company or you
bring an action to enforce this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the cost of arbitration
and all reasonable attorneys’ fees incurred in connection with such an action.
    
25.    Multiple Originals. This Agreement is executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.
26.    Plan and Retention Program Terms. The details of the Plan are encompassed
in the Gilead Sciences, Inc. Severance Plan and Summary Plan Description, and
the details of the Retention Program are encompassed in the Gilead Sciences,
Inc. Retention Program for Executive Officers. A copy of the Plan and the
Retention Program are attached.




    

--------------------------------------------------------------------------------



Gregg H. Alton              Page 14 of 14




To accept these terms, please sign and date below and return this Agreement as
set forth above. The offer of this Agreement shall expire at 5:00 p.m. on August
5, 2019, which is at least the twenty-first (21st) calendar day after the
Delivery Date.


Sincerely,
/s/ Katie Watson    
Name: Katie Watson
Title: EVP, Human Resources






    

--------------------------------------------------------------------------------


Gregg H. Alton          Page 15 of 14






PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
I have read and understood the foregoing Transition Services and General Release
Agreement, have been advised to and have had the opportunity to discuss it with
anyone I desire, including an attorney of my own choice, and I accept and agree
to its terms, acknowledge receipt of a copy of the same and the sufficiency of
the Retention Program Benefit described above, and hereby execute this
Transition Services and General Release Agreement voluntarily and with full
understanding of its consequences.


/s/ Gregg H. Alton                    July 15, 2019                    
Gregg H. Alton                Date




    

--------------------------------------------------------------------------------


Attachment A




PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


SUPPLEMENTAL RELEASE OF CLAIMS


This Supplemental Release (this “Supplemental Release”), is made between Gregg
H. Alton (“Alton”) and Gilead Sciences, Inc. (“Gilead”) pursuant to the
Transition Services and General Release Agreement by and between Alton and
Gilead (the “Transition Agreement”), and is effective on the Effective Date set
forth in Paragraph 2 of this Supplemental Release.
1.
Alton’s Release of Claims.

(a)    General Release. In consideration of the promises and commitments
undertaken by Gilead in the Transition Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which Alton hereby
acknowledges, Alton on behalf of himself, his agents, heirs, executors,
successors and assigns, hereby releases, discharges, and covenants not to sue
Gilead, including its parents, subsidiaries, affiliates, partners, trustees,
members, owners, labor contractors, staffing agencies, and related companies,
and all of its and their respective past and present employees, directors,
officers, shareholders, attorneys, representatives, insurers, agents,
successors, predecessors and assignees, (individually and collectively the
“Releasees”) with respect to any and all actions, causes of action, suits,
liabilities, claims, and demands whatsoever (upon any legal or equitable theory,
whether contractual, in tort, common law, statutory, federal, state, local or
otherwise), and each of them, whether known or unknown, from the beginning of
time up to and including the date Alton executes this Supplemental Release.
Alton and Gilead intend this release to be general and comprehensive in nature
and to release all claims and potential claims against the Releasees to the
maximum extent permitted at law. Claims being released include specifically by
way of description, but not by way of limitation, any and all claims:
(i)arising out of or in any way related to Alton’s employment with Gilead or any
Releasee, including without limitation claims under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871, the Civil
Rights Act of 1991, the Pregnancy Discrimination Act, the Equal Pay Act of 1973,
the Rehabilitation Act of 1973, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Equal Pay Act of 1963, the
California Fair Employment and Housing Act, the Pregnancy Disability Leave law,
the Family and Medical Leave Act, the California Family Rights Act, the Healthy
Workplace Healthy Family Act of 2014, the Employee Retirement Income Security
Act, as amended, the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, the Occupational Safety and Health Act, the Immigration Reform and
Control Act, the Worker Adjustment and Retraining Notification Act of 1988, the
Health Insurance Portability and Accountability Act of 1996, the National Labor
Relations Act of 1935, the Fair Labor Standards Act, the California Labor Code,
the Private Attorneys’ General Act (Labor Code§ 2698 et seq.), any Wage Orders
issued by the California Industrial Welfare Commission, the California Business
and Professionals Code, and any similar laws or regulations of any state, local,
or federal governmental entity;


A-1



--------------------------------------------------------------------------------





(ii)arising out of or in any way related to any federal, state, or local law
prohibiting bullying, harassment, retaliation, wrongful termination, or
discrimination on any basis, including on the basis of age, sex, gender, race,
color, religion, disability, medical condition, genetic information, pregnancy,
sexual orientation, national origin, marital status, military or veteran status,
citizenship, or for exercising any legal rights or otherwise engaging in any
protected or concerted activity;
(iii)for breach of contract (express or implied), breach of promise, wrongful
discharge, unjust dismissal, retaliation, whistleblowing, breach of fiduciary
duty, breach of implied covenant of good faith and fair dealing, defamation,
wrongful denial of benefits, intentional and negligent infliction of emotional
distress, negligence, and any intentional torts;
(iv)arising out of or in any way related to the Plan or the Retention Program or
any restricted stock unit agreement(s), stock option agreement(s) or other
equity award agreement(s) previously signed by Alton;
(v)for any alleged unpaid wages due, as to which Alton has considered and agree
that there is a good-faith dispute as to whether such wages are due, and, based
on this good-faith dispute, Alton releases and waives any and all claims
regarding any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees, in exchange for the consideration provided in the Transition
Agreement; and
(vi)for any remedies available at law or in equity, including damages,
penalties, restitution, liens, injunctive relief, or the recovery of attorneys’
fees, costs, or expert witness fees.
(a)    The only claims that Alton is not releasing under this Supplemental
Release are (i) claims for payment under the Transition Agreement, (ii) claims
for vested benefits (including rights under equity awards), (iii) rights to
coverage under indemnification agreements or policies or directors and officers
liability insurance and (iv) claims Alton may have for violation of any federal,
state or local law that, by operation of law, are not waivable, including but
not limited to unemployment, state disability, and California Labor Code Section
2802. With regard to Labor Code Section 2802 or similar law of any other state,
Alton represents and warrants that Alton has been reimbursed all business
expenses and other expenditures incurred in direct consequence of Alton’s duties
for Gilead.
(b)    This Supplemental Release does not prevent Alton or Gilead or any
Releasee from seeking a binding determination as to the validity of this
Supplemental Release or the Transition Agreement or bringing an action in
arbitration to enforce this Supplemental Release or the Transition Agreement.
(b)    Waiver of Unknown Claims. Alton expressly waives any and all rights or
benefits conferred by the provisions of Section 1542 of the California Civil
Code or similar law of any other state, and consents that this Supplemental
Release and the Transition Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any. Section 1542 of the Civil Code states:


A-2



--------------------------------------------------------------------------------





“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
Alton acknowledges that Alton may later discover claims or facts in addition to
or different to those which Alton now knows or believes to exist with respect to
the subject matter of this Supplemental Release and the Transition Agreement and
which, if known or suspected at the time of executing this Supplemental Release,
may have materially affected this settlement. Nevertheless, Alton waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts.
(c)    Covenant Not to Sue. As to any claim released under the Releases, Alton
specifically agrees and acknowledges that: (a) such claims, including those
Alton has or might have pertaining to Alton’s employment with any Releasee, or
separation of employment from any Releasee, or pertaining to any Releasee’s
employment practices arising under any municipal, state, or federal law, are
completely released; and (b) Alton has not filed or initiated any pending
complaints, charges, claims, or causes of action against any Releasee with any
municipal, state, or federal government agency or court directly or indirectly
related to Alton’s employment with Gilead, which includes, for the sake of
clarity, claims of sexual assault, or workplace harassment or discrimination
based on sex, or failure to prevent an act of workplace harassment or
discrimination based on sex, or an act of retaliation against a person for
reporting harassment or discrimination based on sex. Alton agrees not to
reargue, reinstitute, refile, appeal, renew, or seek reconsideration or any kind
of judicial review of any of the claims released under this Agreement in any
court or other legal forum whatsoever, nor shall any other court actions, suits,
appeals or other legal proceedings of any type be pursued or filed that are
connected in any fashion to Alton’s employment with Gilead or to Alton’s
separation from employment. For the sake of clarity, this covenant not to sue
does not prevent Alton from seeking a binding determination as to the validity
of this Supplemental Release or from engaging in any protected activity
described in Paragraph 1(d), nor does it cover any claim not released under this
Supplemental Release.
(d)    Protected Activity. Nothing in this Agreement shall be construed to
prohibit Alton from engaging in any protected or concerted activity, or filing a
complaint or charge with, or participating in any investigation or proceeding
conducted by, or providing information to or otherwise assisting the Equal
Opportunity Employment Commission, Department of Fair Employment and Housing,
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state, or local governmental agency or commission (“Government Agencies”). By
signing this Agreement Alton agrees to waive Alton’s right to recover individual
relief based on any claims asserted in such a complaint or charge; provided,
however, that nothing in this Agreement limits Alton’s right to receive an award
for information Alton provide to any Government Agencies that are authorized to
provide monetary or other awards to eligible individuals who come forward with
information that leads to an agency enforcement action. Alton further
understands that this Agreement does not limit Alton’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any of the Government Agencies, including
providing documents or other information, without notice to Gilead nor does it
limit Alton’s ability to disclose


A-3



--------------------------------------------------------------------------------





factual information relating to a claim filed in a civil action or a complaint
filed in an administrative action regarding sexual assault, or workplace
harassment or discrimination based on sex, or failure to prevent an act of
workplace harassment or discrimination based on sex, or an act of retaliation
against a person for reporting harassment or discrimination based on sex. Should
any charge or action be filed on Alton’s behalf involving claims released by the
Releases, Alton agrees to promptly inform the relevant agency, court, or
arbitral forum that any individual claims Alton might otherwise have had have
been released.
(e)    Knowing and Voluntary Agreement. Alton expressly recognizes and agrees
that, by entering into this Agreement, Alton is waiving any and all rights or
claims that Alton may have arising under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act of 1990, which have
arisen on or before the date Alton executes this Agreement.
2.
Revocation and Effective Date.

(a)    Alton acknowledges that Alton has carefully read and fully understands
all of the provisions of this Supplemental Release and is hereby advised to
consult with legal counsel. Alton acknowledges that Alton has twenty-one (21)
full calendar days within which to consider this Supplemental Release before
executing it. Alton is free to sign this Supplemental Release in less than
twenty-one (21) days, but should Alton take fewer than twenty-one (21) days to
review and sign this Supplemental Release, Alton knowingly and voluntarily
waives Alton’s right to review for the full 21-day period. Alton further
acknowledges that unless more time is required by applicable law or as set forth
below, Alton has seven (7) calendar days within which to revoke this
Supplemental Release after it is executed by Alton (the “Revocation Period”).
Any such revocation shall be in writing and shall be sent by certified mail to:
Brett A. Pletcher
Executive Vice President and General Counsel
Gilead Sciences, Inc.
333 Lakeside Drive
Foster City, CA 94404
Brett.Pletcher@gilead.com
(c)    Alton’s written revocation must be postmarked on or before the end of the
seventh (7th) day after Alton initially signed the Supplemental Release,
provided, however, that the expiration of the Revocation Period and deadline to
submit the written revocation will be extended to the next business day after
such Revocation Period expires should the 7th day fall on a Saturday, Sunday, or
holiday recognized by the U.S. Postal Service, or if a revocation period longer
than seven (7) calendar days is required under applicable law. If Alton revoke
this Supplemental Release, Alton will not be entitled to the Retention Program
Benefit (as defined in the Transition Agreement). If Alton does not revoke this
Supplemental Release in the time specified above, the Supplemental Release shall
become effective once the Revocation Period expires (the “Effective Date”).


A-4



--------------------------------------------------------------------------------





(b)    This Supplemental Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic, PDF, and facsimiled copies of signed counterparts may be used in
lieu of the originals for any purpose.
(c)    This Supplemental Release was entered into in California and the rights
and obligations of Alton and Gilead will be construed and enforced in accordance
with, and will be governed by, the laws of the State of California, without
regard to principles of conflict of laws.
3.Integration.
This Supplemental Release shall constitute a part of the Transition Agreement
entered into by and between Gilead and Alton, which collectively constitute and
contain the entire agreement and understanding between the parties concerning
the subject matters specifically addressed herein, including but not limited to
eligibility for and payment of severance or separation benefits, and supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral. Except as otherwise set forth in this Supplemental
Release, this Supplemental Release shall be governed by the terms and conditions
of the Transition Agreement.
I have read and understood the foregoing Supplemental Release, have been advised
to and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Supplemental Release voluntarily and
with full understanding of its consequences.


EXECUTED this ___________ day of ___________, 2020, at ________________.


_________________________________    
Gregg H. Alton


EXECUTED this ________ day of ___________ 2020, at Foster City, California.


Gilead Sciences, Inc.



By:     _____________________________________    
Name:
Title:


A-5

